Citation Nr: 0033982	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-00 334	)	DATE
	)
	)


THE ISSUE

Whether a September 1998 decision of the Board of Veterans' 
Appeals denying entitlement to an effective date earlier than 
January 2, 1996, for the award of a 10 percent rating for 
hemorrhoids should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issue of entitlement to service connection for a back 
disorder, Docket Number 98-19 107, is the subject of a 
separate decision).


REPRESENTATION

Moving Party Represented by:  The American Legion





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party filed in May 1999 
alleging clear and unmistakable error in a September 1998 
Board decision.


FINDING OF FACT

The September 1998 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of September 1998 was not clearly and 
unmistakably erroneous as to the denial of an effective date 
earlier than January 2, 1996, for the award of a 10 percent 
rating for hemorrhoids.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1403(a) & (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with sec. 1404(c) to deny review of a motion was 
recently declared invalid by the United States Court of 
Appeals for the Federal Circuit, see Disabled American 
Veterans et al. v. Gober, 99-7061, -7071, -7084, -7085 (U. S. 
Fed. Cir. Dec. 8, 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 1404(b), there is no undue 
prejudice to the moving party in proceeding without further 
argument and/or submission of evidence in light of the 
Federal Circuit's recent ruling.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions, see 38 C.F.R. § 20.1403(b)(2) (constructive 
notice of certain documents in VA's possession for Board 
decisions issued on or after July 21, 1992), no new evidence 
will be considered in connection with the disposition of the 
motion.  38 C.F.R. § 20.1405(b) (emphasis added).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo.

In September 1998, the Board received the moving party's 
request for reconsideration of its September 1998 decision.  
He indicated that he disagreed with the Board's decision and 
he reiterated how he was injured in service.  In addition, he 
stated that he filed his claim in a timely manner, and there 
was error because his claim was held up at the regional 
office for three years during the time VA told him that he 
did not follow up on his appeal.  The request for 
reconsideration of the Board's September 1998 decision was 
denied by the Board's Acting Chairman in November 1998.  The 
Acting Chairman found that the Board's decision contained 
findings of fact that had a plausible basis in the record, 
that the decision was consistent with the available evidence 
and applicable law/regulations, and that it contained clearly 
stated reasons and bases for the decision.

In May 1999, the moving party filed a statement requesting 
further review of this Board decision on the grounds of clear 
and unmistakable error.  The representative prepared a 
"Written Brief Presentation" in November 2000, requesting 
that all possible consideration be given to the appeal, but 
no other pertinent evidence or argument has been submitted in 
connection with this motion.  

In addressing the merits of the claim, the Board concludes 
that application of the law to the facts in this case is 
against a finding that clear and unmistakable error was 
committed by the Board in its September 1998 decision.  As 
stated by the Court and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. § 20.1403(a) & (c) (2000).  On this point, 
the Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Fugo, 6 Vet. App. at 43, 44 ("[i]t must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error'" and, there is 
"presumption of validity to otherwise final decisions" and 
the "presumption is even stronger" when such cases are 
collaterally attacked on the basis of error).

The Board finds that the moving party has failed to show that 
the Board decision of September 1998 was clearly and 
unmistakably erroneous, particularly, to the extent that had 
any alleged errors not been committed, the outcome in the 
case would have been manifestly different, i.e., entitlement 
to an effective date earlier than January 2, 1996, for the 
award of the 10 percent rating for his hemorrhoids.  Fugo, 6 
Vet. App. at 44.  The evidentiary record before the Board in 
1998 did not reflect disabling residuals of the hemorrhoids 
sufficient to award a compensable rating prior to January 2, 
1996, based on applicable law and regulations, which were 
fully set forth and explained in the Board's decision.  As 
the moving party has offered nothing of any substance to 
dispute the Board's factual findings or its application of 
the law to the facts, the Board cannot now find that the 
Board committed an "undeniable" error of fact.  Rather, 
after reviewing the moving party's pleadings, it appears to 
the Board that his allegations of clear and unmistakable 
error in the September 1998 Board decision are based 
essentially on a disagreement as to how the facts were then 
weighed or evaluated, which as indicated above, cannot form 
the basis of a valid claim of clear and unmistakable error.  
In this regard, he expresses in his pleadings essentially 
nothing more than general disagreement with the unfavorable 
outcome of his claim in the Board's decision, while offering 
nothing cogent as to how the Board committed error in 
declining to award an earlier effective date.  38 C.F.R. 
§ 20.1403(d)(3) specifically states that a disagreement as to 
how facts were weighed or evaluated in a prior Board decision 
does not constitute clear and unmistakable error in a prior 
Board decision.

In view of the above, the Board finds that its September 1998 
decision was not fatally flawed factually or legally at the 
time it was made, nor when viewed in light of the entire 
record as constituted at that time, would a different 
conclusion be compelled.  Accordingly, the Board concludes 
that the September 1998 decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a) (2000).


ORDER

The motion alleging clear and unmistakable error in the 
Board's September 1998 decision is denied.



		
	CHRISTOPHER P. KISSEL
Acting Veterans Law Judge
Board of Veterans' Appeals

 



